                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS V. DURAN,                           :   CIVIL ACTION NO. 4:14-CV-2047
                                           :
                   Plaintiff               :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
COUNTY OF CLINTON, JEFFREY                 :
SNYDER, ROBERT SMELTZ, and                 :
JOEL LONG,                                 :
                                           :
                   Defendants              :

                                 MEMORANDUM

      Plaintiff Thomas V. Duran (“Duran”) commenced this action against his

former employer, defendant Clinton County (the “County”), and the three members

of the Clinton County Board of Commissioners (the “Board of Commissioners”).

Duran asserts claims for discrimination under the Family Medical Leave Act

(“FMLA”), 29 U.S.C. § 2601 et seq., the Americans with Disabilities Act (“ADA”), 42

U.S.C. § 12101 et seq., and the Age Discrimination in Employment Act (“ADEA”), 29

U.S.C. § 621 et seq., as well as a common-law claim for tortious interference with

contractual relationships. (Doc. 55). Defendants move for summary judgment

pursuant to Federal Rule of Civil Procedure 56. (Doc. 61).
I.     Factual Background & Procedural History1

       The County is governed by a three-member Board of Commissioners.

(See Doc. 61-1 ¶¶ 3-6). Defendants Robert Smeltz (“Commissioner Smeltz”) and

Jeffrey Snyder (“Commissioner Snyder”) served as chairman and vice-chairman

of the Board of Commissioners, respectively. (Id. ¶¶ 4-5). Defendant Joel Long

(“Commissioner Long”) served as the third member of the Board of Commissioners

at all times relevant to this case. (Id. ¶ 6).


       1
        Local Rule 56.1 requires that a motion for summary judgment pursuant to
Federal Rule of Civil Procedure 56 be supported “by a separate, short, and concise
statement of the material facts, in numbered paragraphs, as to which the moving
party contends there is no genuine issue to be tried.” LOCAL RULE OF COURT 56.1.
A party opposing a motion for summary judgment must file a separate statement
of material facts, responding to the numbered paragraphs set forth in the moving
party’s statement and identifying genuine issues for trial. See id. Unless otherwise
noted, the factual background herein derives from the parties’ Rule 56.1 statements
of material facts. (See Docs. 61-1, 63). To the extent the parties’ statements are
undisputed or supported by uncontroverted record evidence, the court cites
directly to the statements of material facts.

        In addition to providing responses to each paragraph in defendants’
statement of material facts, Duran’s responsive statement of material facts includes
a section styled as “Counterstatement of Material Facts Relevant to the Motion,”
consisting of an additional 77 numbered paragraphs. (Doc. 63 at 47-62). Neither
Federal Rule of Civil Procedure 56 nor Local Rule 56.1 authorizes this portion of his
filing, and Duran did not request leave of court therefor. Nevertheless, the court
has considered and scrutinized this supplemental information and defendants’
response thereto, (Doc. 65), as well as the entire record to determine the
uncontroverted facts of this matter.

       Duran’s responsive statement of material facts begins with approximately ten
pages of argument, (Doc. 63 at 1-10), wherein Duran accuses defendants of
spoliation, (id. at 5-8). This portion of Duran’s filing contravenes both the federal
and local rules and unfairly prejudices defendants who complied with the court’s
page and word limitations. See LOCAL RULE OF COURT 7.8. Therefore, we will not
consider this portion of Duran’s responsive statement of material facts. To the
extent Duran wishes to bring spoliation issues to the court’s attention, he may do so
by engaging in appropriate motion practice.


                                                 2
      The Clinton County Prison Board (the “Prison Board”) oversees the Clinton

County Correctional Facility (the “Facility”), (see id. ¶¶ 4-8; Doc. 63 ¶¶ 4-8), and

recommends Facility personnel decisions (e.g., hiring, termination) to the Board of

Commissioners for approval, (see Doc. 61-6, Snyder Dep. 28:4-29:7).2 In January

2012, a new Prison Board took office, consisting of Commissioners Smeltz, Snyder,

and Long, as well as the County’s district attorney; a state court judge; the County

treasurer; and the County sheriff. (Doc. 61-1 ¶¶ 4-7, 13). Commissioner Snyder

served as Prison Board chairman. (Id. ¶ 4).

      Duran served as warden of the Facility from 1993 to 1997, and again from

2000 through his termination in 2012. (Id. ¶¶ 1-2, 9). Duran worked for the County

without a written employment contract until 2007. (Doc. 61-2, Duran Dep. 55:19-22,

Aug. 16, 2016 (“Duran Dep. I”)). Duran testified that he was considering other

positions at that time and was concerned about the ramifications on his job security

if the County decided to “go to Home Rule.” (Id. at 53:22-54:13). To ensure Duran’s

continued services as warden, the then-Board of Commissioners awarded him a

five-year employment contract to commence on November 5, 2007. (Doc. 61-1

¶¶ 10-11; Doc. 63 ¶¶ 10-11; Duran Dep. I 54:13-18; see Doc. 61-3). The County and

the Prison Board could terminate the contract “only upon a finding of dishonesty

or gross malfeasance by [Duran].” (Doc. 61-3 at 3).


      2
         Deposition transcripts have been filed by the parties at numerous, separate
docket entries. We will cite to full deposition transcripts as “[Name] Dep.,” without
repeating the docket entry citation passim. We employ this citation convention for
any full deposition transcripts cited throughout this memorandum. To the extent
partial deposition transcripts are cited, we will retain docket entry citations for ease
of location.


                                            3
      A.     Duran’s Medical Issues

      Duran experienced a variety of significant health issues throughout his

tenure as warden, including, inter alia, “arthritis and contracting MRSA.” (Doc.

61-1 ¶ 12). Duran required eight surgeries between September 2008 and September

2011 and time away from work to recover. (Id.; Doc. 55 ¶¶ 35(c)-(j); Doc. 57 ¶ 35).

Duran testified that he frequently worked a full day at the Facility and then brought

work home in the evenings. (Duran Dep. I 42:18-44:13; Doc. 65-2 at 1). In 2009 or

2010, Duran began utilizing a Comcast business account and work laptop at home

to access the Facility’s cameras, phone systems, and inmate accounts. (Duran Dep.

I 40:20-42:2). When he missed work due to medical issues, Duran would “ma[ke] up

a lot of it working at home” and used the laptop to monitor the Facility from his

hospital bed and his home. (Id. at 44:14-22, 47:23-48:20).

      In early January or February 2012, Commissioner Snyder allegedly learned

that Duran was “spending an hour or less a day at the facility.” (Snyder Dep. 20:21-

25). Commissioner Snyder and another Prison Board member met with Duran and

informed him that County policy supposedly required the warden to “be present at

the facility eight hours a day and on-call 24/7, unless the warden notifies someone as

to why he or she is not there.” (Id. at 20:25-21:9; cf. Doc. 63-21 at 7). Commissioner

Snyder stated that he wanted Duran on site eight hours a day. (Snyder Dep. 21:10-

12; Doc. 61-9, Duran Dep. 34:18-20, Apr. 10, 2018 (“Duran Dep. II”); see also Doc.

63-22, Bechdel Dep. 16:9-15). Duran claims that he replied to Commissioner Snyder

by noting that he just had both knees replaced a few months prior and was “still

healing” but that Commissioner Snyder maintained that he wanted Duran present


                                           4
eight hours per day. (Duran Dep. II 34:22-35:5). Commissioner Snyder denied that

Duran “made . . . reference to any medical issues.” (Snyder Dep. 21:13-16). When

asked what informed Duran’s belief that the commissioners harbored disdain for

his health-related accommodations, Duran testified that it was “more speculation

than having . . . any evidence to say that.” (Duran Dep. II 28:18-29:3).

      B.     Medical Provider Issues

      Clinton Medical Associates (“Clinton Medical”) is the contracted medical

provider for the Facility. (Duran Dep. I 25:4-9). Clinton Medical physician Michael

Greenberg (“Dr. Greenberg”) treated patient inmates at the Facility. (Id. at 25:13-

23). In January 2012, Commissioner Snyder discovered that Clinton Medical was

purportedly billing the County “for items which were not within [] the scope of the

contract.” (See Doc. 61-5 ¶ 5; Snyder Dep. 56:19-57:15). Dr. Greenberg allegedly

“admitted that he actually was over-billing” when confronted at a Prison Board

meeting. (Snyder Dep. 79:12-17).

      Commissioner Snyder tasked Duran to review past invoices and ascertain

whether and how much Clinton Medical had overbilled. (Doc. 61-5 ¶ 5; Duran Dep.

I 25:24-26:10; Doc. 63-35 at 3). Between January and September 2012, the Prison

Board repeatedly asked Duran about the status of this assignment. (Doc. 61-5 ¶ 6;

Doc. 63-35 at 3; see Snyder Dep. 56:19-57:15). In September 2012, Duran provided

a memo to the Prison Board indicating that medical staff members’ failure to sign

in and out of the Facility explained a portion of the alleged overbilling. (See Doc.

63-12 at 2; Snyder Dep. 80:20-82:4). Duran testified that he was fired before he

could complete a full review. (Duran Dep. I 26:11-16, 67:3-16).


                                           5
      The Prison Board also learned that Dr. Greenberg was performing surgery

on inmates at an offsite location in violation of the contract with Clinton Medical.

(Snyder Dep. 57:17-22; Doc. 61-5 ¶¶ 7-8; Doc. 63-3 at 2; see Duran Dep. I 26:17-27:7).

Duran was aware of this practice and testified that “at the time it was cheaper in the

long run to send them there” than to a hospital. (Duran Dep. I 69:1-71:7). At a May

2012 Prison Board meeting, Commissioner Snyder directed Duran to bring an end

to this practice. (Doc. 61-5 ¶ 7; Duran Dep. I 27:10-14; see Snyder Dep. 56:19-57:22).

The parties disagree as to whether Duran did so. Duran claims that he instructed

Dr. Greenberg to stop treating inmates offsite. (Duran Dep. I 27:10-24, 69:24-70:6).

Commissioner Snyder represents that Duran did not, resulting in an investigation

by the Pennsylvania Department of Corrections (the “Department”). (Doc. 61-5 ¶ 8;

see Snyder Dep. 77:21-78:8).

      C.     Commissary Issues

      The Facility maintained a commissary through which inmates could use

personal funds to purchase items such as snacks or toiletries. (Duran Dep. I 21:16-

22:8). When an inmate made a purchase, Facility staff deducted the price of the

item from the inmate’s account and then placed an order with Oasis Commissary

(“Oasis”) for the item. (Id. at 22:8-22). Oasis then filled the order and delivered the

item to the Facility for the inmate. (Id. at 22:22-25). Facility policy mandated that

any profits generated by the commissary were to be used to purchase goods that

benefitted the entire inmate population, as recommended and approved by the

warden. (Id. at 19:12-20:1; Doc. 61-5 ¶ 16).




                                           6
       Commissioner Snyder received a letter from the County’s auditors’ office

dated April 2, 2012, detailing items on the Facility’s commissary account that were

“questionable.” (Doc. 61-4). The auditors’ office identified the following charges as

suspect: monthly Comcast internet service bills for a private residence, hotel-

related expenses, receipts for iPad and iPod accessories, screen printing bills from

an embroidery shop, and numerous meal expenses lacking receipt documentation.

(Id.; Doc. 61-5 ¶¶ 17-18). The letter indicated that one of the hotel bills was in

Duran’s wife’s name. (See Doc. 61-4). Commissioner Snyder alleges that Duran

used the commissary account to pay for these various expenses to benefit himself

and other Facility staff. (Doc. 61-5 ¶ 16). Duran testified that these expenses were

related to business trips or to facilitate working from home. (Duran Dep. I 58:14-

64:8). He explained that his wife accompanied him on a business trip and that the

Prison Board never inquired with him about these charges prior to his termination.

(Id. at 61:6-13, 64:9-13; 84:20-85:10).

       Duran had also signed a new contract with Oasis to provide commissary

services. (Duran Dep. I 21:2-7; Doc. 61-5 ¶ 15). Oasis provided gym equipment

for use by Facility staff in conjunction with that contract. (Id. at 23:5-11).

Commissioner Snyder questioned Duran at the July 2012 Prison Board meeting

about the contract and gym equipment. (Doc. 61-5 ¶ 15). The record is unclear as

to whether Facility funds were used to purchase the gym equipment for staff use or

whether Oasis provided the equipment to Duran and his staff as a complimentary

“incentive” for awarding Oasis the contract. (See id.; Duran Dep. I 21:2-10; Snyder

Dep. 59:3-22, 84:16-25). Duran testified that other potential commissary vendors


                                            7
offered similar incentives but that he chose Oasis because the Facility “had been

with Oasis for years and [he was] satisfied with their service.” (Duran Dep. I

21:11-15). The Prison Board subsequently voted to require all contracts to be

submitted to and approved by the Prison Board and the County solicitor prior to

signing. (Doc. 61-5 ¶ 15).

      D.     Facility Financial Issues

      Throughout 2012, the new Prison Board, led by Commissioner Snyder, was

focused on reducing the Facility’s operating costs and expenses. (See Duran Dep. I

17:18-18:10, 74:4-75:5, 75:19-76:18; Doc. 61-5 ¶ 13). The Facility housed inmates for

the Department as well as other counties and charged a per diem fee. (Duran Dep. I

33:18-34:5; see Snyder Dep. 82:12-21). The Facility received a per diem rate of $47

under the contract with the Department in 2012. (Duran Dep. I 34:24-35:8; Snyder

Dep. 82:19-83:1). Neighboring counties received per diem rates ranging from $50 to

$65 under their respective contracts. (Duran Dep. I 35:9-19; Doc. 61-5 ¶ 10).

      Duran was responsible for renegotiating the Department contract by May 1,

2012. (See Doc. 65-1 ¶ 9; Duran Dep. I 34:6-17). Commissioner Snyder avers that

Duran failed to enter negotiations with the Department before the deadline. (Doc.

61-5 ¶ 9). The per diem rate therefore remained at $47 for the balance of 2012. (Id.)

Using a neighboring county’s per diem rate of $65, Commissioner Snyder projected

that Duran’s failure to renegotiate the contract resulted in a loss to the Facility of at

least $1,800 per day. (Id. ¶ 10). Commissioner Snyder testified that the County

subsequently renegotiated with the Department for a higher per diem rate. (Snyder

Dep. 83:10-14). The Department later removed prisoners under its jurisdiction from


                                            8
the Facility, but Commissioner Snyder denies that this decision was a result of the

higher per diem rate. (Id. at 83:15-23).

      The cost to run the Facility increased by approximately $400,000 each year

from 2010 to 2012, with expenses reaching $1.9 million in 2012. (Doc. 61-5 ¶ 12).

Commissioner Snyder represents that he asked Duran for cost-saving suggestions

at Prison Board budget meetings and “received no response.” (Id. ¶ 13). Duran

did not recall these alleged requests but noted that he did eliminate the laundry

supervisor position. (See Duran Dep. I 74:4-14, 94:1-4). Defendants maintain that,

at the September 2012 Prison Board meeting, Duran submitted a proposed Facility

budget for 2013 projecting $3.2 million in expenses.3 (See Doc. 61-1 ¶ 24 (citing Doc.

61-5 ¶ 12); Doc. 63-35 at 3). Defendants have not produced a copy of this alleged

budget. For his part, Duran has adduced a 2013 budget proposal dated October 6,

2012, which projected total 2013 revenues at approximately $3.28 million and total

2013 expenses at approximately $2.07 million. (Doc. 63-5 at 1, 7; see Doc. 61-8, Long

Dep. 29:17-20, 30:15-31:10). The Prison Board’s October 10, 2012 meeting minutes

do not reflect discussion of the proposal dated October 6, 2012. (Doc. 63-16 at 2-3).

      E.     Request for Medical Leave and Termination

      On October 5, 2012, Duran sent a memo by interoffice mail to the Prison

Board notifying its members of his shoulder surgery scheduled for October 29, 2012

and his desire to take corresponding medical leave. (Doc. 61-1 ¶ 32; Duran Dep. I


      3
       It appears that a line is missing from paragraph 12 of Commissioner
Snyder’s affidavit, rendering said affidavit silent as to the date this budget proposal
was submitted to the Prison Board. (See Doc. 61-5 ¶ 12). For purposes of this
opinion, we will assume the missing sentence included a September 2012 date.

                                           9
52:5-11). Duran projected that he would be able to return to work “on a limited

basis” the following week and full time by November 5, 2012. (Doc. 63-36 at 2).

Duran testified that Commissioner Snyder never made any comments or expressed

any displeasure at Duran request to take medical leave. (Duran Dep. I 88:18-22).

      The Prison Board required Duran to attend a public Prison Board meeting

on October 24, 2012. (Doc. 61-1 ¶ 33). During the meeting, Commissioner Long

moved to suspend Duran with pay for the remainder of his employment contract

and then terminate him. (Id. ¶ 30; Doc. 63 ¶ 30; Doc. 61-5 ¶ 21). The Prison Board

voted 5-1 to suspend and then terminate Duran (the district attorney was absent

from the vote). (Doc. 61-1 ¶ 31). Duran was 55 years’ old at the time. (Id. ¶ 41).

      Defendants maintain that Duran was fired for various performance issues

related to the management and finances of the Facility. (See Doc. 61-5 ¶ 21; Snyder

Dep. 100:24-101:3; Long Dep. 25:11-26:13; see also Doc. 63-15, Conway Dep. 37:11-

17). Commissioner Snyder testified that Duran was not fired in April 2012 for the

“questionable” charges to the Facility’s commissary account because the Prison

Board wanted to give Duran an opportunity to improve his performance. (Snyder

Dep. 98:11-21). Commissioners Snyder and Long stated that they decided to

terminate Duran following an exchange with him during the September 2012

Prison Board meeting. (Snyder Dep. 101:11-22; Long Dep. 28:24-29:16). They claim

that, in response to a question about how to decrease the $3.2 million in projected

expenditures, Duran “shrugged [his] shoulders and said it’s up to you guys.”

(Snyder Dep. 101:11-17; see Long Dep. 28:24-29:6).




                                          10
       Susan Conway (“Conway”) served as the assistant chief clerk, payroll clerk,

and benefits administrator for the County during the relevant time. (Conway Dep.

15:12-17). She maintained employee personnel files in her office which included

performance evaluations. (Id. at 33:21-35:2). According to Conway, Duran’s file

containing numerous “commendations” and no negative performance evaluations.

(Id. at 35:3-25; see Duran Dep. I 82:14-83:12). Conway testified that she knew of

Duran’s impending suspension before the October 24, 2012 Prison Board meeting.

(Conway Dep. 36:11-37:20). She also recalled overhearing the commissioners

discussing Duran’s medical leave request in the weeks prior to that meeting. (Id.

at 37:21-25, 38:16-20).

       F.     Post-Termination

       Deputy warden Jackie Motter (“Motter”) became the Facility’s acting warden

after Duran’s termination. (Doc. 61-1 ¶ 43; Doc. 61-10, Motter Dep. 14:12-14). At a

November 28, 2012 Prison Board meeting, Motter reported that the daily cost to

house an inmate at the Facility was $54.79, which she calculated to be a $7.79 loss

per day based on the $45 per diem rate originally negotiated by Duran. (See Doc.

61-5 ¶ 11). This cost difference resulted in a total loss to the Facility of

approximately $254,800 per year. (Id.)

       On November 2, 2012, the County began advertising the warden position

online. (Doc. 63-41 at 2). Three individuals applied: Wayne Bechdel, then-captain

on Facility staff; Ryan Boatman, then-lieutenant on Facility staff; and Motter.

(Motter Dep. 25:16-26:1; Doc. 63-22, Bechdel Dep. 10:19-22). The Prison Board

interviewed each candidate and selected Motter as the next warden. (Doc. 61-1 ¶ 45;


                                            11
Bechdel Dep. 13:16-22). Motter was approximately 46 years’ old at the time and ten

years younger than Duran. (Doc. 61-1 ¶¶ 42b, 46).

      G.     Procedural History

      Duran commenced this action on October 23, 2014. Following Rule 12 motion

practice, a period of discovery, and several amended pleadings, this matter is now

proceeding on Duran’s third amended complaint. Duran advances claims against

the County for retaliation in violation of the FMLA (Count I), discrimination and

retaliation in violation of the ADA (Counts III, IV), and discrimination in violation of

the ADEA (Counts V, VI). He asserts a common-law claim for tortious interference

with contractual relationships against Commissioners Smeltz, Snyder, and Long

(Count II). The County brings common-law counterclaims against Duran for

conversion and set-off or recoupment of overpayment. Defendants’ instant motion

for summary judgment pertains to only Duran’s claims. The motion is fully briefed

and ripe for disposition.

II.   Legal Standard

      Through summary adjudication, the court may dispose of those claims that

do not present a “genuine dispute as to any material fact” and for which a jury trial

would be an empty and unnecessary formality. FED. R. CIV. P. 56(a). The burden of

proof tasks the non-moving party to come forth with “affirmative evidence, beyond

the allegations of the pleadings,” in support of its right to relief. Pappas v. City of

Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004); see also Celotex Corp. v. Catrett,

477 U.S. 317, 322-23 (1986). This evidence must be adequate, as a matter of law, to

sustain a judgment in favor of the non-moving party on the claims. Anderson v.


                                           12
Liberty Lobby, Inc., 477 U.S. 242, 250-57 (1986); Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587-89 (1986). Only if this threshold is met may

the cause of action proceed. See Pappas, 331 F. Supp. 2d at 315.

III.   Discussion

       Defendants move for summary judgment on Duran’s federal discrimination

claims against the County and his state-law claim for tortious interference with

contractual relationships against the individual defendants.4 In response to

defendants’ motion, Duran has voluntarily withdrawn his tortious interference

claim against Commissioners Smeltz and Long. (Doc. 63 at 58 n.9). Thus, Duran’s

state-law claim proceeds against Commissioner Snyder alone. We begin our

analysis with the civil rights claims against the County.

       A.    FMLA Retaliation

       Duran advances his FMLA retaliation claim under both a mixed-motives and

a pretext theory of liability. (See Doc. 64 at 3-9). The County argues as a threshold

matter that Duran cannot prove his retaliation claim under a mixed-motives theory

because he has not identified direct evidence of retaliatory discrimination. (Doc. 62

at 6-7; Doc. 66 at 3-7). The quality of evidence in a civil rights action will usually


       4
        In Counts V and VI, Duran appears to allege claims of age discrimination
in violation of the Pennsylvania Human Relations Act (“PHRA”). (Doc. 55 ¶¶ 113,
124). Duran purportedly filed administrative complaints of age discrimination
with the Pennsylvania Human Rights Commission (“PHRC”), (id. at ¶ 107), but
acknowledged that, as of the filing of his third amended complaint, the PHRC
had not reached a decision on the merits of those claims, (id. at ¶ 109). To date,
Duran has not moved to further amend his complaint, nor has he provided any
supplemental information to the court regarding exhaustion with the PHRC. We
are thus constrained to dismiss the PHRA discrimination claims without prejudice.
See Clay v. Advanced Comput. Applications, Inc., 559 A.2d 917, 919-20 (Pa. 1989).


                                            13
determine which framework applies. Traditionally, direct-evidence claims have

been analyzed under the mixed-motives theory articulated in Price Waterhouse

v. Hopkins, 490 U.S. 228 (1989), and circumstantial-evidence claims have been

governed by the burden-shifting paradigm outlined in McDonnell Douglas Corp.

v. Green, 411 U.S. 792 (1973). See Lichtenstein v. Univ. of Pittsburgh Med. Ctr., 691

F.3d 294, 302 (3d Cir. 2012). However, the Third Circuit recently held that “direct

evidence is not required to proceed under a mixed-motive[s] theory of liability” for

an FMLA claim in light of the Supreme Court’s decision in Desert Palace, Inc. v.

Costa, 539 U.S. 90 (2003). Egan v. Del. River Port Auth., 851 F.3d 263, 274-75 (3d Cir.

2017) (citing Desert Palace, 539 U.S. at 92, 98-99, 101-02). Because we conclude that

Duran has adduced sufficient evidence to sustain his FMLA retaliation claim

“under the more taxing McDonnell Douglas standard,” Lichtenstein, 691 F.3d at

302, we need not analyze this claim under a mixed-motives theory of liability.

      Application of the familiar McDonnell Douglas burden-shifting framework

to an FLMA retaliation claim proceeds in three steps. See id. First, the plaintiff

must establish a prima facie case of retaliation. Id. The burden then shifts to the

defendant to articulate one or more legitimate, nondiscriminatory reasons for its

employment decision. Id. (quoting McDonnell Douglas, 411 U.S. at 802). If the

defendant meets its burden, the plaintiff must prove by a preponderance of the

evidence that the defendant’s articulated reasons for its employment decision were

merely pretext for discriminatory retaliation. See McDonnell Douglas, 411 U.S. at

804-05; Lichtenstein, 691 F.3d at 302.




                                          14
              1.     Prima Facie Case

       An employer violates the FMLA by “discriminating or retaliating against an

employee or prospective employee for having exercised or attempted to exercise

FMLA rights.” 29 C.F.R. § 825.220(c); see Egan, 851 F.3d at 269-72 & n.3 (citing 29

U.S.C. § 2615(a)(1)). To establish an FMLA retaliation claim, Duran must prove that

(1) he invoked his right to FMLA-qualifying leave; (2) he suffered adverse

employment action; and (3) the adverse employment action was “causally related

to” his invocation of FMLA rights. Lichtenstein, 691 F.3d at 301-02 (citation

omitted). Duran easily establishes the first two elements. He sent a memo to the

Prison Board on October 5, 2012, stating his intent to take medical leave, and the

Prison Board voted on October 24 to suspend and terminate him, five days before

his leave period was to begin. (Doc. 61-1 ¶¶ 30-32; Doc. 63 ¶¶ 30-31). The parties’

arguments regarding Duran’s prima facie case concenter on the causation prong.5

(See Doc. 62 at 6-9; Doc. 64 at 3-9; Doc. 66 at 3-7).

       Duran must establish causation by “point[ing] to evidence sufficient to create

an inference that a causative link exists between [his] FMLA leave and [his]

termination.” Lichtenstein, 691 F.3d at 307 (citing Farrell, 206 F.3d at 279-81). This



       5
         The causation inquiry under the prima facie case “is not easily
distinguishable” from the subsequent analysis of pretext. Farrell v. Planters
Lifesavers Co., 206 F.3d 271, 286 (3d Cir. 2000). Moreover, caselaw suggests that a
plaintiff need not establish causation as part of his or her prima facie case. See, e.g.,
Armstrong v. Burdette Tomlin Mem’l Hosp., 438 F.3d 240, 251 (3d Cir. 2006). In the
interest of completeness, and because the McDonnell Douglas framework does not
require that courts “ration the evidence between one stage or the other,” Farrell,
206 F.3d at 286, this court will not limit its consideration of the parties’ causation
arguments to only the prima facie case or the pretext stage.

                                            15
analysis frequently turns on one of two criteria: “(1) an unusually suggestive

temporal proximity between the protected activity and the allegedly retaliatory

action, or (2) a pattern of antagonism coupled with timing to establish a causal link.”

Budhun v. Reading Hosp. & Med. Ctr., 765 F.3d 245, 258 (3d Cir. 2014) (citation

omitted). Courts have found a lapse of two days to three weeks between protected

activity and a retaliatory action to be “unusually suggestive.” See Lichtenstein, 691

F.3d at 307 (collecting cases); cf. LeBoon v. Lancaster Jewish Cmty. Ctr. Ass’n, 503

F.3d 217, 233 (3d Cir. 2007). When temporal proximity between protected activity

and the purported retaliatory action is not unusually suggestive, district courts

consider “whether ‘the proffered evidence, looked at as a whole, may suffice to raise

the inference.’” Lichtenstein, 691 F.3d at 307 (quoting LeBoon, 503 F.3d at 232).

      The County terminated Duran less than three weeks after he sent a memo to

the Prison Board regarding his scheduled surgery. (See Doc. 61-1 ¶¶ 30-32; Doc. 63

¶¶ 30-31). The record is unclear as to when this notice was received. Duran opines

that his October 5, 2012 memo may not have reached Prison Board members until

the following week, (see Duran Dep. I 52:5-11; Doc. 64 at 7), and the October 10, 2012

meeting minutes make no mention of Duran’s request,6 (see Doc. 63-16). Conway

testified that she knew the Prison Board was planning to suspend Duran prior to its

October 24, 2012 vote on the matter. (Conway Dep. 34:18-37:20). She also claimed

to have overheard the commissioners discussing Duran’s medical leave request in


      6
        The October 10 meeting minutes do note that the Prison Board conducted
an “Executive Session” of the meeting to “address Personnel issues.” (Doc. 63-16
at 3). Duran’s medical leave request or his potential suspension and termination
may have been discussed during the executive session.


                                          16
the weeks prior to the October 24 meeting. (Id. at 37:21-25, 38:16-20). Regardless of

when in October 2012 the memo was received, the proximity to Duran’s termination

is sufficiently suggestive of retaliatory discrimination.

      Duran has adduced other evidence of a causal connection. The record

reflects that his personnel file contained only positive commendations. (Id. at 35:3-

25; see Duran Dep. I 82:14-83:12). And Duran’s testimony, if believed, suggests that

Commissioner Snyder previously evinced animus toward Duran’s medical needs by

criticizing him in January or February 2012 for not being at the Facility eight hours

per day while recovering from a double knee replacement. (Snyder Dep. 21:10-12;

Duran Dep. II 34:22-35:5; see Bechdel Dep. 16:9-16). Viewing this evidence

collectively, we find that Duran has adequately established a causal connection

between his FMLA leave request and suspension and termination.

             2.     Legitimate, Nondiscriminatory Reason

      The burden now shifts to the County to articulate one or more legitimate,

nondiscriminatory reasons for its employment decision. See McDonnell Douglas,

411 U.S. at 802; Lichtenstein, 691 F.3d at 302. This burden is one of production, not

persuasion, and requires an employer to submit evidence which, presumed true,

permits the conclusion that there was a legitimate and nondiscriminatory reason for

its adverse employment action. Fuentes v. Perskie, 32 F.3d 759, 763 (3d Cir. 1994).

      The County maintains that Duran was fired for mismanagement of the

Facility’s finances and his “complete indifference” to the Prison Board’s requests

and concerns regarding the Facility’s 2013 budget. (See Doc. 62 at 8-9). Defendants

point to evidence of overbilling issues occurring under Duran’s watch and suspect


                                           17
charges made by Duran to the commissary account. (Doc. 63-12 at 2; Snyder Dep.

79:12-17, 80:20-82:4; Doc. 61-4; Doc. 61-5 ¶¶ 16-18). Defendants also oppugn Duran’s

substantive performance, particularly as concerns his negotiation of a low per diem

rate for housing out-of-county inmates and his alleged proposal of a $1 million

budget increase after being asked to reduce costs. (See Doc. 61-5 ¶¶ 9-10, 12-13;

Doc. 63-35 at 3). Based upon the foregoing, we find that the County has articulated

legitimate, nondiscriminatory reasons for its decision to suspend and terminate

Duran.

             3.     Pretext

      At the third step of the McDonnell Douglas paradigm, the plaintiff may

defeat summary judgment by identifying evidence “from which a factfinder could

reasonably either (1) disbelieve the employer’s articulated legitimate reasons; or

(2) believe that an invidious discriminatory reason was more likely than not a

motivating or determinative cause of the employer's action.” Lupyan v. Corinthian

Colls. Inc., 761 F.3d 314, 324 (3d Cir. 2014) (quoting Fuentes, 32 F.3d at 764). A

plaintiff must do more than simply claim a decision was wrong or mistaken to

discredit a proffered justification. Fuentes, 32 F.3d at 765. The plaintiff “must

demonstrate such weaknesses, implausibilities, inconsistencies, incoherencies, or

contradictions in [the County’s] proffered legitimate reasons for its action that a

reasonable factfinder could rationally find them ‘unworthy of credence,’”

Lichtenstein, 691 F.3d at 310 (quoting Fuentes, 32 F.3d at 765), “and hence infer

that the employer did not act for [the asserted] non-discriminatory reasons,”




                                           18
Fuentes, 32 F.3d at 765 (alteration in original) (internal quotation marks and

citations omitted).

      Duran has amply satisfied his burden at step three.7 The County avers that

Duran submitted a budget projection for 2013 which included proposed expenses of

$3.2 million, a more than 68% increase over the prior year. (See Doc. 61-5 ¶ 12; Doc.

63-35 at 3). But defendants have not produced this alleged proposal, which is

directly countered by Duran’s proffer of a budget proposal dated October 6, 2012,

which identifies expected 2013 revenues of $3.28 million and expenses of about $2.07

million. (Doc. 63-5 at 1, 7; see also Long Dep. 29:17-20, 30:15-31:10). As to claims

that Duran charged purely personal expenses to the Facility commissary account,

Duran testified that not only were those expenses business related, but that the

Prison Board never raised the issue with him prior to his termination. (Duran Dep.

I 58:14-64:13, 84:20-85:10). According to Duran, the Board ambushed him and

denied him an opportunity to rebut the allegation of misappropriation. Duran has

demonstrated sufficient weaknesses and inconsistencies in the County’s proffered

reasons for his termination to allow a reasonable jury to conclude that said reasons

was mere pretext for retaliatory discrimination.




      7
        We note that Duran has not rebutted defendants’ evidence with respect to
overbilling. His assertion that no overbilling occurred is arguably inconsistent with
his memo of September 2012 reporting that incorrect billing did occur in July 2012.
(See Doc. 63-12 at 2; Snyder Dep. 80:20-82:4). Because he was fired, he never
finished looking into the issue. (Duran Dep. I 26:11-16, 67:3-16). Regardless of this
ostensibly legitimate performance issue, Duran has presented evidence of pretext
sufficient to meet McDonnell Douglas standards.


                                           19
      B.     ADA Claims

      The ADA bars an employer from “discriminat[ing] against a qualified

individual on the basis of disability.” 42 U.S.C. § 12112(a). Employers are also

prohibited from retaliating against an individual for engaging in protected activity,

under the statute, which includes making a charge of discrimination, testifying, or

“participat[ing] in any manner in an investigation, proceeding, or hearing.” 42

U.S.C. § 12203(a). Duran presents two theories of recovery in his brief in

opposition, to wit: (1) Duran suffered disparate treatment on account of the

County’s disdain for his ongoing physical disabilities and his related need for

accommodations; and (2) the County retaliated against Duran for requesting

medical leave and requiring disability accommodations.8 (See Doc. 64 at 13-17).

             1.     Governing Framework

      Duran asserts his ADA disparate treatment claim under a mixed-motives

theory, asserting that “[d]iscovery has revealed direct evidence” of discrimination.

(Doc. 64 at 13). Evidence qualifies as “direct” when it is “sufficient to allow the jury

to find that the decision makers placed substantial negative reliance on [the

protected activity] in reaching their decision.” Conoshenti v. Pub. Serv. Elec. & Gas



      8
         In moving for summary judgment on Duran’s ADA claims, the County
expresses confusion as to the precise nature of those claims and disputes whether
Duran properly exhausted a failure to accommodate claim under the ADA. (See
Doc. 62 at 14-18; Doc. 64 at 22-23). Duran did not plead a failure to accommodate
claim in his third amended complaint premised on the County’s January 2012
conduct, (see Doc. 55), nor does he present any substantive argument in support
of such a claim in his brief in opposition, (see Doc. 64). He simply posits that his
need for accommodations informed the County’s alleged discrimination and
retaliation against him. Therefore, we need not address this issue.

                                           20
Co., 364 F.3d 135, 147 n.10 (3d Cir. 2004) (alteration in original) (internal quotation

marks omitted) (quoting Fakete v. Aetna, Inc., 308 F.3d 335, 338 (3d Cir. 2002)),

holding modified by Erdman v. Nationwide Ins. Co., 582 F.3d 500 (3d Cir. 2009).

Direct evidence “leads not only to a ready logical inference of bias, but also to a

rational presumption that the person expressing bias acted on it” when making the

challenged employment decision. Fakete, 308 F.3d at 338-39 (citation omitted).

Duran points to no direct evidence of disparate treatment (or retaliation) based on

disability, and the court has located no such evidence in the record.

      As noted supra, the Third Circuit recently applied the Supreme Court’s

rationale in Desert Palace—that a plaintiff may receive a mixed-motives jury

instruction irrespective of whether he or she presented direct or circumstantial

evidence of a Title VII violation—to FMLA claims. See Egan, 851 F.3d at 274-75

(citing Desert Palace, 539 U.S. at 92, 98-99, 101-02). We are skeptical as to the

applicability of Desert Palace’s ratio decidendi to the ADA. Neither the Supreme

Court nor the Third Circuit have extended Desert Palace’s rationale to ADA claims.

See Raytheon Co. v. Hernandez, 540 U.S. 44, 49 & n.3 (2003) (discussing application

of McDonnell Douglas burden-shifting framework to ADA disparate-treatment

claim post-Desert Palace); Williams v. Phila. Hous. Auth. Police Dep’t, 380 F.3d 751,

761-62 (3d Cir. 2004) (applying same). District courts within the Third Circuit have

declined to extend Desert Palace’s statute-based rationale to ADA claims. See, e.g.,

Weirich v. Horst Realty Co., LLC, No. 07-CV-871, 2009 WL 838532, at *3 (E.D. Pa.

Mar. 26, 2009) (collecting cases). We need not reach this issue as Duran’s ADA

claims survive under the more exacting McDonnell Douglas framework.


                                           21
             2.     Disparate Treatment and Retaliation

      Neither side fully engages with each step of the McDonnell Douglas

framework as to either of Duran’s ADA claims. The County does not dispute

Duran’s contention that he adduced sufficient evidence to satisfy a prima facie case

of disparate treatment and retaliation under the ADA. (Compare Doc. 64 at 13-17

with Doc. 66 at 10-11; see Doc. 62 at 14-16). As noted supra in our discussion of

Duran’s FMLA claim, the County has set forth a legitimate, nondiscriminatory

reason for suspending and terminating his employment.

      As in the FMLA context, a plaintiff may defeat summary judgment on an

ADA claim at step three by identifying evidence “from which a factfinder could

reasonably either (1) disbelieve the employer’s articulated legitimate reasons; or

(2) believe that an invidious discriminatory reason was more likely than not a

motivating or determinative cause of the employer's action.” Shaner v. Synthes,

204 F.3d 494, 501 (3d Cir. 2000) (quoting Fuentes, 32 F.3d at 764). The County

asseverates that Duran has identified no evidence that tends to show “his

termination was motivated by discriminatory bias on the basis of his disability.”

(Doc. 62 at 16). The County underscores Duran’s deposition testimony that he

“was speculating” that his termination was motivated by discrimination based on

temporal proximity and defendants’ failure to provide Duran with a specific, valid

reason. (See Duran Dep. II 29:18-33:15).

      Duran’s inability to identify direct evidence of animus is not fatal to his

claims. Duran has demonstrated numerous weaknesses and inconsistencies in

the County’s proffered reason for terminating his employment. Shaner, 204 F.3d


                                           22
at 501. Duran has undermined the County’s primary reason for terminating him

(the alleged 2013 budget increase of more than $1 million), and has cast doubt on

the County’s allegation that he mismanaged the commissary account. Based on

this evidence, a reasonable jury could discredit the County’s proffered legitimate,

nondiscriminatory reason for suspending and terminating Duran.

      C.     ADEA Claims

      The ADEA prohibits an employer from “discharg[ing] any individual or

otherwise discriminat[ing] against any individual with respect to his [or her]

compensation, terms, conditions, or privileges of employment, because of such

individual’s age.” 29 U.S.C. § 623(a)(1). A plaintiff relying on circumstantial

evidence of age discrimination proceeds according to the McDonnell Douglas

paradigm. Willis v. UPMC Children’s Hosp. of Pittsburgh, 808 F.3d 638, 644 (3d Cir.

2015) (citing Keller v. Orix Credit All., Inc., 130 F.3d 1101, 1108 (3d Cir. 1997)). The

County assumes for purposes of its Rule 56 argument that Duran has set forth a

prima facie case of age discrimination, (Doc. 62 at 20), and Duran does not dispute

that the County has articulated a legitimate, nondiscriminatory reason for his

termination, (see Doc. 64 at 18-20). We therefore turn to step three.

      According to the County, Duran’s only evidence of discriminatory motive is

that the person who replaced Duran was approximately ten years younger. (Doc. 62

at 20, 22). However, we reiterate that to show pretext, Duran need only “point to

evidence that would allow a factfinder to disbelieve the [County’s] reason for the

adverse employment action.” Willis, 808 F.3d at 644 (citing Fuentes, 32 F.3d at 764).




                                           23
For the reasons articulated in our analysis of the FMLA and ADA claims, Duran has

satisfied his step three burden to survive summary judgment on his ADEA claims.

      D.     Tortious Interference with Contractual Relationships

      To prevail on a claim for tortious interference with existing or prospective

contractual relationships under Pennsylvania law, a plaintiff must establish

             (1) the existence of a contractual or prospective
             contractual or economic relationship between the plaintiff
             and a third party; (2) purposeful action by the defendant,
             specifically intended to harm an existing relationship or
             intended to prevent a prospective relation from
             occurring; (3) the absence of privilege or justification on
             the part of the defendant; (4) legal damage to the plaintiff
             as a result of the defendant's conduct; and (5) for
             prospective contracts, a reasonable likelihood that the
             relationship would have occurred but for the defendant’s
             interference.

Acumed LLC v. Advanced Surgical Servs., Inc., 561 F.3d 199, 212 (3d Cir. 2009)

(citing Brokerage Concepts, Inc. v. U.S. Healthcare, Inc., 140 F.3d 494, 530 (3d Cir.

1998)); see Glenn v. Point Park Coll., 272 A.2d 895, 898 (Pa. 1971). Our analysis

begins and ends with Commissioner Snyder’s contention that Duran’s claim fails

because Commissioner Snyder is a party to any actual or prospective contractual

relationship between Duran and the County.

      Under Pennsylvania law, “it is axiomatic that a party cannot tortiously

interfere with its own contract.” Bakare v. Pinnacle Health Hosps., Inc., 469 F.

Supp. 2d 272, 294 n.46 (M.D. Pa. 2006) (citing Rutherfoord v. Presbyterian-Univ.

Hosp., 612 A.2d 500, 507-08 (Pa. Super. Ct. 1992)); see also Glazer v. Chandler, 200

A.2d 416, 418 (Pa. 1964). Section 766 of the Restatement (Second) of Torts, adopted

by the Pennsylvania Supreme Court in Adler, Barish, Daniels, Levin & Creskoff


                                          24
v. Epstein, 393 A.2d 1175, 1183 (Pa. 1978), defines the tort as intentionally and

improperly interfering in a contract “between another and a third person by

inducing or otherwise causing the third person not to perform the contract.”

RESTATEMENT (SECOND) OF TORTS § 766 (AM. LAW. INST. 1965) (emphasis added). A

corporate agent or officer acting within the scope of his or her authority cannot be

considered a third party to a contract between the corporation and the plaintiff.

Burton v. Teleflex Inc., 707 F.3d 417, 433 (3d Cir. 2013) (citing Nix v. Temple Univ. of

Commonwealth Sys. of Higher Educ., 596 A.2d 1132, 1137 (Pa. Super. Ct. 1991)).

Principles of agency apply coextensively to both private and municipal entities. See

Justice v. Lombardo, 173 A.3d 1230, 1237-39 (Pa. Commw. Ct. 2017), appeal granted,

187 A.3d 206 (Pa. 2018); Kull v. Guisse, 81 A.3d 148, 158-59 (Pa. Commw. Ct. 2013);

Fitzgerald v. McCutcheon, 410 A.2d 1270, 1271-72 (Pa. Super. Ct. 1979).

      According to Duran, Commissioner Snyder’s actions were motivated by

personal or discriminatory animus and thus were not taken within the scope of his

authority. (Doc. 64 at 10). Duran points to several district courts within the Third

Circuit which have carved out an exception to the general rule against agent

liability, holding that an agent may be liable for tortious interference with its

employer’s contracts when (1) the agent’s “sole motive in interfering is actual

malice toward the plaintiff,” or (2) the agent’s actions are against the corporation’s

interests. Corr. U.S.A. v. McNany, 892 F. Supp. 2d 626, 637 (M.D. Pa. 2012)

(collecting cases); see Martin v. Finley, 349 F. Supp. 3d 391, 411 (M.D. Pa. 2018)

(citations omitted). We have traced this ostensible exception to Avins v. Moll, 610 F.

Supp. 308, 318 (E.D. Pa. 1984), aff’d without opinion, 774 F.2d 1150 (3d Cir. 1985).


                                           25
Avins, in turn, cited solely to the seminal case of Geary v. United States Steel

Corporation, 319 A.2d 174 (Pa. 1974), as support for the proposition that “[t]he

overwhelming weight of authority” is that a corporate agent “is not personally liable

for inducing breach of contract unless the individual’s sole motive . . . is actual

malice directed toward the plaintiff, or the individual’s conduct is against the

interest of the corporation.” Avins, 610 F. Supp. at 318 (citing Geary generally).

      The trouble is that Geary contemplates no such exception. In Geary, the

Pennsylvania Supreme Court recognized for the first time that a violation of a

“clear mandate of public policy” may be an exception to the longstanding bar on

wrongful discharge actions in the at-will employment context. See Geary, 319 A.2d

at 184-85; see also Shick v. Shirey, 716 A.2d 1231, 1234 n.3, 1238 (Pa. 1998). The

court first distinguished plaintiff’s analogy to “unjustified interference” (tortious

interference) by noting that the tort involves a third party without the privilege or

justification to interfere in a protected employer-employee relationship; the court

rejected the analogy as “not . . . particularly helpful.” Geary, 319 A.2d at 176-77.

The court then separately discussed plaintiff’s suggestion that a wrongful discharge

claim in the at-will employment context could be premised on the actor’s motive.

See id. at 177. It was in the context of this discussion that the court observed that

intentional torts usually have as an element the “specific intent to cause harm or

accomplish an ulterior purpose,” citing as an example Glenn v. Point Park College,

272 A.2d 895 (Pa. 1971), which held that a party alleging tortious interference with a

prospective business relationship must plead a third party’s specific intent to cause

harm. Geary, 319 A.2d at 177-78 (citing Glenn, 272 A.2d 895). The court signaled its


                                           26
agreement with Geary that a “malicious abuse of recognized rights” might support

a wrongful discharge action, but concluded that he had failed to demonstrate such

intent. Id. at 177.

       We do not read Geary as creating an exception to the general rule that when

a corporate agent acts within the scope of his or her authority, the agent cannot be

regarded as a third party to the corporation’s contracts. Our independent canvas of

relevant case law reveals no Pennsylvania state courts adopting such an exception,

and one court has expressed reservations about Avins’ suggestion that an exception

exists in situations where a supervisory agent acts “against the best interest of the

employer.” Purdy v. Romeo, 613 A.2d 91, 93 n.6 (Pa. Commw. Ct. 1992) (citing

Avins, 610 F. Supp. 308). For all of these reasons, we decline to adopt the ratio

decidendi of the aforementioned district courts and conclude as a matter of law that

Commissioner Snyder’s purported intent does not render him a third party to any

actual or prospective contractual relationship between Duran and the County.9

       There is otherwise no genuine dispute that Commissioner Snyder was acting

within the scope of his authority. Section 228 of the Restatement (Second) of



       9
         So long as a district court has jurisdiction over a case, it has “the inherent
power to reconsider prior interlocutory orders” when consonant with justice to do
so. State Nat’l Ins. Co. v. County of Camden, 824 F.3d 399, 406 & n.14 (3d Cir. 2016)
(citing United States v. Jerry, 487 F.2d 600, 605 (3d Cir. 1973)). In our memorandum
opinion addressing defendants’ motion to dismiss, we allowed Duran’s tortious
interference claim to survive Rule 12 scrutiny based on the ostensible applicability
of this exception. Duran v. Cty. of Clinton, No. 4:14-CV-2047, 2015 WL 5675580,
at *11 (M.D. Pa. Sept. 25, 2015). Having now found that the exception recognized by
these courts rests on unsound footing, we conclude that our application thereof was
in error. We will therefore vacate the portion of our opinion permitting Duran to
proceed on his claim for tortious interference with contractual relationships.


                                          27
Agency, adopted by the Pennsylvania Superior Court in Butler v. Flo-Ron Vending

Co., 557 A.2d 730, 736 (Pa. Super. Ct. 1989), explains in relevant part that an agent’s

conduct is within the scope of employment only if: “(a) it is of the kind he is

employed to perform; (b) it occurs substantially within the authorized time and

space limits; [and] (c) it is actuated, at least in part, by a purpose to serve the

master.” RESTATEMENT (SECOND) OF AGENCY § 228 (AM. LAW. INST. 1958).

       Commissioner Snyder meets these criteria. Commissioner Snyder took the

disputed actions in his capacity as a member of the Board of Commissioners and

the Prison Board. The conduct challenged by Duran, including the Prison Board’s

vote to suspend and terminate his employment, took place during official meetings

of these respective boards. And Commissioner Snyder’s conduct was actuated, at

least in part, by his interest in investigating and resolving the Facility’s perceived

management and financial issues. There is no genuine dispute that, under the

applicable common-law rules of agency, Commissioner Snyder was acting within

the scope of his authority. Duran cannot maintain a claim for tortious interference

with contractual relationships against Commissioner Snyder.




                                            28
IV.   Conclusion

      The court will grant in part and deny in part defendants’ motion for summary

judgment. An appropriate order shall issue.



                                     /S/ CHRISTOPHER C. CONNER
                                     Christopher C. Conner, Chief Judge
                                     United States District Court
                                     Middle District of Pennsylvania


Dated:   March 29, 2019
